DETAILED ACTION
Claims 1, 17, 20-21, 24, 30-32, 38 & 54 have been amended. Claims 2 & 8 have been canceled. Claims 55-61 have been newly added. Claims 1, 3-4, 7, 10-12, 15-17, 20-21, 24, 27-28, 30-32, 34-35, 38, 44, 46, 54-61 remain pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 12/29/2020 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/08/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Edmund Walsh, on February 19, 2021. The application has been amended as follows: 
In the claims:


1.	(Currently Amended) A of operating a computing device connected to a network for cryptographic communication over the network with a recipient device, the method comprising:
storing a secret S in a non-transitory storage medium, wherein the secret S is shared with the recipient device;
obtaining a stream of N-bit input data words;
obtaining a value k between 0 and M-1, inclusively, where M>1, wherein the value k is obtained based at least in part on the secret S;
processing each of the N-bit input data words at least based on the kth of M permutation elements to produce a corresponding N-bit output data word by (a) converting each of the N-bit input data words into a corresponding sparse 2N-element input array, (b) processing the sparse 2N-element input array with said kth of M permutation elements to produce a sparse 2N-element output array and (c) converting the sparse 2N-element output array into the corresponding N-bit output data word; and
sending the N-bit output data words to the recipient device over the [[on a]] network 

2.	(Canceled) 

3.	(Original) The digital processing method defined in claim 1, wherein the value of k is randomized.
4.	(Original) The digital processing method defined in claim 1, wherein obtaining the value of k comprises processing an output of a pseudo-random number generator.

5-6.	(Canceled) 

7.	(Original) The digital processing method defined in claim 1, further comprising obtaining the value of k from the order in which the N-bit input data words appear in the stream of N-bit input data words.

8-9.	(Canceled) 

10.	(Currently Amended) The method defined in claim [[8]]1, wherein the value k is produced by a pseudo-random number generator whose seed is the secret S or is a hash of the secret S.

11.	(Original) The method defined in claim 1, wherein the value k is produced by converting an output of a pseudo-random number generator having a value in a range greater than between 0 and M-1 to the value k between 0 and M-1.

12.	(Currently Amended) The method defined in claim [[2]]1, wherein each of the M permutation elements comprises a switch fabric configured to carry out a 2N-by-2N blocking switch operation. 

13-14.	(Canceled) 
15.	(Currently Amended) The method defined in claim 1, wherein each of the permutation elements carries out an operation that is characterizable as N-by-2N permutation matrix, and wherein the method further comprises initializing the permutation elements.
16.	(Original) The method defined in claim 15, wherein initializing the permutation elements comprises selecting, for each of the permutation elements, a different 2N-by-2N permutation matrix.

17.	(Currently Amended) The method defined in claim 16, N-by-2N permutation matrices for the different permutation elements.

18-19.	(Canceled) 

20.	(Currently Amended) The method defined in claim [[8]]1, wherein the method comprises sharing the secret S with the recipient device prior to the processing step. 

21.	(Currently Amended) The method defined in claim [[8]]1, wherein a set of permutation elements is usable by device characterizable as , respectively.

22-23.	(Canceled) 
24.	(Currently Amended) The method defined in claim [[8]]1, further comprising receiving the stream of the N-bit input data words from an identified sender that used a set of permutation elements to encode the N-bit input data words, the set of permutation elements of the sender device and corresponding ones of the M permutation elements being characterizable as , respectively.

25-26.	(Canceled) 

27.	(Previously presented) The method defined in claim 1, further comprising changing the value of k such that successive N-bit input data words are processed with different ones of the permutation elements to produce the subsequent corresponding N-bit output data words.

28.	(Previously presented) The method defined in claim 1, further comprising changing the value of k every Q input data words such that each set of Q N-bit input data words is processed with a first one of the M permutation elements to produce the corresponding N-bit output data words and then a subsequent set of Q N-bit input data words arrays is processed with a second one of the M permutation elements different from the first one of the permutation elements to produce the corresponding N-bit output data words, wherein Q>1.

29.	(Canceled)

30.	(Currently Amended) The method defined in claim [[2]]1, further comprising changing the value of k for each input data word such that each corresponding 2N-element input array is processed with a different one of the permutation elements than the one before.

31.	(Currently Amended) The method defined in claim [[2]]1, further comprising changing the value of k for each input data word such that each 2N-element output array is obtained from a different one of the permutation elements than the one before.

32.	(Currently Amended) The method defined in claim [[8]]1, further comprising periodically changing the secret S.

33.	(Canceled) 

34.	(Original) The method defined in claim 1, wherein M is at least as large as 64.

35.	(Original) The method defined in claim 1, wherein the value k is produced by a first pseudo-random number generator, the method further comprising using a second pseudo-random number generator to produce the N-bit input data words.

36-37.	(Canceled) 

38.	(Currently Amended) A digital communications system, comprising:
a sender device connected to a network and configured for:
-	storing a secret S in a memory of the sender device;
-	obtaining N-bit first data words;
-	obtaining a value k between 0 and M-1, inclusively, where M>1, wherein the value k is obtained based at least in part on the secret S; 
-	processing each of the N-bit first data words at least based on the kth of M first permutation elements to produce corresponding N-bit second data words by (a) converting each of the N-bit first data words into a corresponding sparse 2N-element input array, (b) processing the sparse 2N-element input array with said kth of M permutation elements to produce a sparse 2N-element output array and (c) converting the sparse 2N-element output array into the corresponding N-bit second data word; and
-	releasing the N-bit second data words on the[[a]] network towards a recipient device connected to the network; and
the recipient device 
-	receiving the N-bit second data words;
-	obtaining a value j between 0 and M-1, inclusively, wherein the secret S was shared by the sender device and wherein the value j is obtained based at least in part on the secret S; 
-	processing each of the N-bit second data words at least based on the jth of M second permutation elements to produce corresponding N-bit third data words by (a) converting each of the N-bit second data words into a corresponding sparse 2N-element second input array, (b) processing the sparse 2N-element second input array with said kth of M permutation elements to produce a sparse 2N-element second output array and (c) converting the sparse 2N-element second output array into the corresponding N-bit third data word,
- 	the values of j and k being synchronized so that k and j are the same when a particular N-bit second data word is processed by the kth permutation element of the sender device and the jth permutation element of the recipient device, the kth and jth permutation elements being characterizable as 
-	outputting the N-bit third data words on the[[a]] network or storing the N-bit third data words in a memory of the recipient device.

39-43.	(Canceled) 
44.	(Currently Amended) A system for cryptographic communication over a network with a recipient device, comprising:
a memory storing instructions;
a network I/O for connection to the network; and
a processor accessing the instructions and, based on the instructions, being configured to:
store a secret S in the memory, wherein the secret S is shared with the recipient device; 
obtain a stream of N-bit input data words, [[to]] 
obtain a value k between 0 and M-1, inclusively, where M>1, wherein the value k is obtained based at least in part on the secret S; [[to]] 
process each of the N-bit input data words at least based on the kth of M permutation elements to produce a corresponding N-bit output data word by (a) converting each of the N-bit input data words into a corresponding sparse 2N-element input array, (b) processing the sparse 2N-element input array with said kth of M permutation elements to produce a sparse 2N-element output array and (c) converting the sparse 2N-element output array into the corresponding N-bit output data word; and [[to]] 
send [[output]] a stream of the N-bit output data words to the recipient device via the network I/O 

45.	(Canceled) 

46.	(Previously presented) A computer-readable medium comprising computer-readable instructions which, when executed by a processor, cause the processor to carry out the digital processing method defined in claim 1. 

47-53.	(Canceled)
 
54.	(Currently Amended) The method defined in claim 1, wherein each of the permutation elements carries out an operation that is characterizable as N rows and 2N columns, and wherein processing each N-bit input data word at least based on the kth of M permutation elements to produce a corresponding N-bit output data word comprises:
obtaining a row index of the kth permutation matrix from each of the N-bit input data words;
obtaining 
obtaining the corresponding N-bit output data word from the column index.

55.	(New) The system defined in claim 44, wherein to obtain the value of k, the processor is configured to process an output of a pseudo-random number generator.
56.	(New) The system defined in claim 44, wherein the value of k is obtained from the order in which the N-bit input data words appear in the stream of N-bit input data words.
57.	(New) The system defined in claim 44, wherein each of the M permutation elements comprises a switch fabric configured to carry out a 2N-by-2N blocking switch operation. 
58.	(New) The system defined in claim 44, wherein each of the permutation elements carries out an operation that is characterizable as a respective 2N-by-2N permutation matrix, and wherein the processor is further configured to initialize the permutation elements.
59.	(New) The system defined in claim 59, wherein to initialize the permutation elements, the processor is configured to select, for each of the permutation elements, a different 2N-by-2N permutation matrix, wherein the secret S is used to randomize the 2N-by-2N permutation matrices for the different permutation elements.
60.	(New) The system defined in claim 44, wherein the processor is further configured to change the value of k every Q input data words such that each set of Q N-bit input data words is processed with a first one of the M permutation elements to produce the corresponding N-bit output data words and then a subsequent set of Q N-bit input data words arrays is processed with a second one of the M permutation elements different from the first one of the permutation elements to produce the corresponding N-bit output data words, wherein Q>1.
61.	(New) The system defined in claim 44, wherein the processor is further configured to change the value of k for each input data word such that each corresponding 2N-element input array is processed with a different one of the permutation elements than the one before.

PLEASE CANCEL CLAIMS 2 & 8. 

Allowable Subject Matter
Claims 1, 3-4, 7, 10-12, 15-17, 20-21, 24, 27-28, 30-32, 34-35, 38, 44, 46, 54-61 are allowed. No reason for allowance is needed as the record is clear in light of applicant’s arguments and examiner amendment above. See MPEP 1302.14(l).

According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARIF E ULLAH whose telephone number is (571)272-5453.  The examiner can normally be reached on Mon-Fri 7:00-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHARIF E ULLAH/Primary Examiner, Art Unit 2495